 

 

 

USDC SDNY

ERROR ta NNACDAR Ma

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ; ELECTRONICALLY FILED
BOC #:

 

ABRAHAM ROJAS ORTIZ, LUIS BELISARIO

ATE PIPED:
GUAMAN CHIMBORAZO, and PEDRO JAVIER : DATE!

 

i
t
'
1
'
!
I
I
I
I
I
1
‘
i
i
‘
'
t
1
I
!
i
1
i
1
t
l
'
I
I
1
I
1
‘
1
1
(abit NAR TI A RRO PEED

 

 

ROSALES ROJAS, individually and on behalf of

th imilarly situated,
others similarly situate ORDER

Plaintiffs,
19 Civ. 3869 (GBD)(OTW)
-against-
240 BBJ PUB INC. (D/B/A JACK DOYLE'S IRISH:
PUB), LAML LLC (D/B/A JOHN SULLIVANS
BAR & GRILL), JOHN CREEGAN, BRENDAN
CREEGAN, and, BRENDAN DONOGHUE,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF No. 54.) This Court, having reviewed the
terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:

1. The settlement payment to Plaintiffs in the amount of $46,964.00 is approved;

2. The payment of attorneys’ fees and expenses to Plaintiffs’ attorneys in the amount of

$23,036.00 is approved.
Dated: New York, New York

May 12, 2021
SO ORDERED.

Goaigs 8 Donwh

B. DANIELS
Jed tates District Judge

 

a EHD,

 

 
